THOMPSON DESIGNS, INC. 3, SUITE A-4 129 LAS VEGAS, NEVADA 89120 December 30, 2010 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance Office of Manufacturing and Construction 100 F. Street, N.E. Washington, D.C. 20549-4631 Attn:Jay E. Ingram, Legal Branch Chief Re: Thompson Designs, Inc. Registration Statement on Form S-1/A (Amendment No. 3) Filed December 20, 2010 File No. 333-170155 Dear Mr. Ingram: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Thompson Designs, Inc. (the “Company”) hereby requests acceleration of the effective date of its Registration Statement on Form S-1/A to 5:00 p.m. Eastern Standard Time on Monday, January 3, 2011, or as soon thereafter as is practicable. The Company acknowledges the following: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance. Thompson Designs, Inc. By:/s/ Kade Thompson Kade Thompson, President and CEO
